Citation Nr: 1636371	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for right ilio-tibial band syndrome (ITBS). 
 
2.  Entitlement to an evaluation higher than 10 percent for retropatellar pain syndrome of the right knee. 
 
3.  Entitlement to an evaluation higher than 10 percent for retropatellar pain syndrome of the left knee. 
 
4.  Entitlement to an evaluation higher than 10 percent for post-operative residuals, left malleolus (ankle) fracture, status post-open reduction and internal fixation.
 
5.  Entitlement to a compensable evaluation for left (minor) wrist strain.

6.  Entitlement to an increased evaluation for cervical strain, currently rated at 10- percent disabling for the period prior to March 12, 2008 and at 20 percent since that date. 

7.  Entitlement to an increased evaluation for lumbar strain with degenerative changes of the thoracic spine, currently rated at 10- percent disabling for the period prior to February 21, 2012 and at 20 percent since that date.  

8.  Entitlement to an increased rating for left ankle surgical scar residual, currently rated as noncompensable prior to March 12, 2008 and 10 percent since that date.  
 
9.  Entitlement to a compensable evaluation for tinea corporis and tinea cruris.

10.  Entitlement to a compensable evaluation for a scar, residual, right thumb laceration.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and family friends


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had Honorable service on active duty from November 1990 to October 2003.  He also had a period of Other than Honorable active duty from June 1987 to October 1989. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2008, the Veteran and several witnesses testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the testimony is in the claims file. 

The Board issued a decision in December 2008 that denied each of the claims that were then on appeal.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated the Board's decision in part and remanded the matter to the Board.  The Board's prior denial of claims for increased ratings for a left ankle scar, allergic rhinitis, and left epididymitis was not vacated. 

After the remaining claims were returned to the Board, the Board issued a decision in March 2010 that, 1) denied service connection for PTSD; 2) increased evaluations for service-connected right ITBS; 3) for retropatellar pain syndrome of the right knee; 4) for retropatellar pain syndrome of the left knee; 5) post-operative residuals, left malleolus fracture, status-post open reduction and internal fixation; and, 6) left wrist strain.  The Board also remanded the Veteran's claims for increased evaluations for 1) cervical strain; 2) lumbar strain; 3) a right thumb scar; 4) dermatological disorder, and, 5) a total disability rating based on individual unemployability (TDIU). 

The Veteran appealed the Board's March 2010 decision to the Court, which issued an order in October 2010 approving a JMR of the Veteran and the VA Office of General Counsel, which moved that the Board decision be vacated and remanded back to the Board for further development and adjudication.  Thereafter, in August 2011, the Board again remanded Issues 1- 5.  All of the above noted issues are currently before the Board for action consistent with the instructions contained in the aforementioned JMRs.  See April 2015 Supplemental Statement of the Case (SSOC); May 2015 VA Form 8, Certification of Appeal.

While the case was on remand, in a March 2013 rating decision, the RO granted service connection for an acquired mental disorder, to include anxiety, depression, and mood disorders, and assigned an initial 70-percent rating, effective in June 2006.  The rating decision also awarded an increased rating from 10 to 20 percent for the lumbar strain with degenerative changes of the thoracic spine, effective in February 2012; awarded a TDIU, effective in June 2006; and, granted service connection for surgical scar residual, right knee, with a noncompensable rating, effective in July 2007.

There is no indication in the claims file that the Veteran has appealed either the assigned initial rating or effective date for mental disorder or scar residual.  Hence, those issues are not before the Board and will not be addressed in the decision below, except by reference.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  The rating decision informed the Veteran that the action on the mental disorder constituted a full grant of benefits for the claim on appeal.  The Board also notes that there is no indication that the Veteran disagreed with the notation in the March 2013 rating decision.  Further, the October 2010 JMR only addressed the issue of a mental disorder other than PTSD, and specifically stated that it wished to leave the March 2010 denial of service connection for PTSD undisturbed.  Hence, the Board deems the issue of PTSD as resolved.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Regrettably, the Board must once again seek additional development in the matters of entitlement to increased ratings for the cervical spine, the lumbar spine, the left wrist, left ankle, and bilateral knee disabilities in order to comply with a recent Court decision.  Additional development for the issue of entitlement to increased ratings for the right thumb scar is also required on other grounds.  These issues are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO substantially completed the additional development directed in the March 2010 and August 2011 remands.

2.  The right ITBS manifests with mild injury to Muscle Group (MG) XIV.

3.  Prior to March 12, 2008, the left ankle surgical scar residual manifested asymptomatically.  As of March 12, 2008, it has manifested as intermittently painful on examination and with reduced sensation.

4.  Tinea corporis and tinea cruris have not manifested with active symptomatology during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for ITBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.56, 4.73, Diagnostic Code (DC) 5314 (2015).

2.  The requirements for a compensable evaluation for left ankle surgical scar residuals prior to March 12, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, DC 7804-8725 (2007).

3.  The requirements for an evaluation higher than 10 percent for left ankle surgical scar residuals from March 12, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.118, DC 7804-8725 (2007).

4.  The requirements for a compensable evaluation for tinea corporis or tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.118, DC 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the May 2005 rating decision, via a February 2005 letter, the RO provided the Veteran with time-compliant VCAA notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The letter was not fully content-compliant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Nonetheless, via subsequent communications, such as the SOC and SSOC, the deficiencies were cured.  See generally Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, as noted in the Introduction, the Veteran's appeal has been before the Court with representation by private counsel.  Hence, there is a reasonable basis to infer that the Veteran is in fact aware of his right to notice and assistance.  Finally, neither the Veteran nor his counsel asserts any notice error or claims specific prejudice as a result.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Hence, the Board finds substantial compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private treatment records, to include his VA C&P and private examination reports are in the claims file.  Further, as noted earlier, the Board has twice remanded the case for additional development to comply with the prior JMRs as ordered by the Court.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  Documentation in the claims file shows that the Veteran had an opportunity to participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The representative's assertions of inadequate examinations are addressed later in this decision.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments that impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

Historically, a November 2003 rating decision granted service connection for the disabilities addressed in this decision, all with effective dates in October 2003.  VA received the Veteran's claim for increased ratings in February 2005.

Right ITBS

The May 2005 rating decision reflects that the RO evaluated the Veteran's right ITBS under DCs 5314-5024.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 5314 rates disabilities of MG XIV, and 5024 rates tenosynovitis, which is rated under the provisions of degenerative arthritis.  The more dominant pathology will determine which DC is used.  See 38 C.F.R. § 4.71a.





Rating Criteria

Diagnostic Code 5134, pertains to MG XIV, which is under the pelvic girdle and thigh anatomical region.  The function of these muscles is as follows: extension of the knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with MG XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). The muscles include the anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  Muscle disability under this provision where slight in degree is assigned a noncompensable rating; where moderate a 10 percent rating; where moderately-severe a 30 percent rating; and if at the severe level, the maximum available 40 percent rating. 

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  The Veteran's disability is currently evaluated as a moderate disability.  The evidence must demonstrate a moderately severe disability in order to receive an increased evaluation.  38 C.F.R. § 4.56. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 38 C.F.R. § 4.56(d)(3).

Discussion

In practice, the RO's earlier rating decisions that granted service connection for the Veteran's right ITBS and subsequently continued the assigned 10-percent rating did so under 38 C.F.R. § 4.71a, DC 5003 for degenerative arthritis.  In the June 2009 JMR, the parties agreed that the December 2008 Board decision did not sufficiently analyze the application of the rating criteria on muscle disabilities.  The parties had no further qualms about the ITBS muscle analysis in the March 2010 Board decision.  There, the Board indicated that the Veteran's disability is not the result of a penetrating wound by a missile, which renders most of the factors for consideration inapplicable.  The STR note than an impression of ITBS was entered in August 1994 after the Veteran complained of shin splints and pain after running.  Physical examination revealed pain and tenderness below the right knee at the lateral femoral epicondyle.  He was treated with prescribed ITB stretches which were to be performed prior to exercising.  (04/27/2015 VBMS entry-STR2, pp. 22, 28, 57)  Hence, the documented in-service treatment history does not include the elements for a rating of moderately severe MG injury.  See 38 C.F.R. § 4.56(d)(3).

On further analysis, the February 2007 VA examination found that there were no additional limitations related to pain, fatigue, incoordination, weakness or lack of endurance, which the Board interprets as an absence of the cardinal signs of muscle injuries.  A muscle injury, or atrophy of the muscles due to underlying disability, simply is not identified as a component of the service-connected knee disability. Furthermore, as discussed above, any impairment of this muscle group that is present does not equate to the moderately severe level needed for an increased evaluation.  By all indication, the problem is limited in scope to the knee joints themselves, and the right ITB.  The evidence of record does not show the muscles of the anterior thigh to be affected.  Moreover, right ITBS was characterized as mild in the March 2008 and February 2012 VA examination reports, indicating a degree of severity that equates to no more than the current 10-percent rating that is assigned for a moderate MG disability and not a higher evaluation.  See 38 C.F.R. § 4.10.

Scars

The rating criteria for skin disorders were changed, effective in October 2008.  Since the Veteran's claim was pending prior to that date, the earlier criteria apply to his appeal, unless the current criteria results in a more favorable rating, or the Veteran requests review under the new criteria.  He has not requested such a review.  

The applicable rating criteria provide for a 10-pecent rating for one or two scars that are unstable or painful; a 20-percent rating for three or four scars; and a 30-percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, DC 7804. 

DC 7804 was revised effective October 23, 2008.  Under the prior version of DC 7804, scars, superficial, painful on examination warranted a 10-percent evaluation.  DC 7805 (Scars, other) stated to rate of limitation of function of the affected part and DC 7803, scars, superficial, unstable warrant a 10 percent evaluation.

Left Ankle

Historically, a November 2003 rating decision granted service connection for a residual surgical scar and assigned a noncompensable evaluation.  During the course of this appeal, a 10 percent evaluation was granted in a July 2008 rating decision, effective from March 12, 2008.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this matter remains on appeal.  

The February 2007 VA examination report reflects that the examiner noted a well-healed scar on the left ankle.  The scar was nontender.  The March 2008 VA examination report reflects that the Veteran complained of numbness and tingling with tenderness in his left ankle scar.  Objectively, the left ankle scar measured 10 x .4 cm.  The veteran had mild pain in the left ankle scar.  Otherwise examination of the left ankle scar was unremarkable.  At the March 2008 VA examination, the Veteran exhibited mild pain on palpation of the left ankle scar.  Additional VA joint examination showed the veteran had moderate limitation of motion in the left ankle.  Accordingly he was assigned an increased 10-percent evaluation for the left ankle scar.  The preponderance of the evidence of record shows that the scar did not manifest as painful prior to the March 2008 examination.  38 C.F.R. § 3.400(o).  As the Veteran's left ankle scar is not shown to be deep, an evaluation higher than 10 percent was not warranted for this time period.  Moreover, as the Veteran's residuals of his left malleolus fracture are already evaluated under the rating criteria for loss of motion of the left ankle, evaluating his left scar under for loss of motion under the same rating criteria is to be avoided.  38 C.F.R. § 4.14 (2015).

The February 2012 examination report reflects that the left ankle scar was not painful on examination or unstable.  (02/2016 VBMS-VA Examination, p. 60)  This fact notwithstanding, the Board will not disturb the compensable rating, as it appears the scar does manifest with pain from time-to-time.  Hence, the Board continues the 10-percent rating.

In light of the above, the Board finds that, notwithstanding the clinical finding in February 2012 of no painful left ankle scar, a 10-percent rating, but no more, remains appropriate.  38 C.F.R. §§ 4.10, 4.118, DC 7804.

Skin Disorder
 
Historically, the November 2003 rating decision granted service connection for tinea corporis and tinea cruris and assigned a noncompensable evaluation.  This evaluation has remained in effect since that time.  

Tinea corporis and tinea cruris are evaluated under 38 C.F.R. § 4.118, DC 7813.  Under those criteria, such skin disabilities are to be rated as disfigurement of the head, face, or neck; scars; or dermatitis, depending on the predominant disability.  To warrant a compensable rating of 10 percent for dermatitis, there must be involvement of at least 5 percent but less than 20 percent of the entire body or of exposed areas; or, there has been use of intermittent systemic therapy.  38 C.F.R. § 4.118, DC 7806.  These rating criteria were not affected by the October 23, 2008 revision.

The March 2008 examination report reflects that the Veteran reported that he had always noted a rash on his groin which did not spread but itched during flares.  He reported further that he used Lamisil cream about every year or 2.  Physical examination revealed no active symptoms.

At the February 2012 examination, the Veteran reported having had ringworm on his left arm and left foot when he was in the Army.  The last time he remembered active symptoms was in 2011.  He also was unable to remember the last time he had active jock itch.  He denied any current symptoms at the examination.  The examiner advised the Veteran to seek treatment whenever the condition was active so it could be documented.  The examiner noted that the Veteran's disorder did not cause any scarring or disfigurement of the head, face, or neck.  Further, the Veteran had not been treated by oral or topical medication during the prior 12 months.  There is no indication in the claims file that the Veteran's skin disorder has impacted at least 5 percent of either his entire body or exposed areas.  Further, as noted in the examination report, he has not used any intermittent systemic therapy.
As noted in the above discussions, the Veteran has received a staged rating where indicated by the evidence.

Extraschedular Consideration

In the prior JMRs, the parties agreed that the Board's earlier discussions were inadequate on whether referral for consideration of a higher rating on an extraschedular basis was indicated.

Legal Requirements

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his ITBS, left ankle scar, tinea corporis and tinea cruris.  These symptoms include possible pain, fatigue, incoordination, weakness, or lack of endurance for the ITBS, pain of the left ankle scar, and the amount of the body affected by the skin disabilities.  The Veteran has not described any symptomatology for his respective disabilities that is not contemplated by the appropriate criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these particular disabilities, and he has not been hospitalized for any of these disabilities.  Neither the Veteran nor the examiners have identified any other factors which would require referral for an extra-schedular rating.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board also finds no basis for extraschedular consideration when the Veteran's disabilities are considered cumulatively.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  The Court also noted in Johnson that VA must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  The combined effects of extraschedular rating is a place holder between the combined schedular rating and a total rating.  Id.  First, the Board notes that the disabilities do not aggravate each other.  Hence, the Veteran's total combined rating of 90 percent contemplates the cumulative impact of his service-connected disabilities.  Further, as noted earlier, a March 2013 rating decision granted a TDIU, effective in June 2006, which covers the entire rating period on appeal as concerns the disabilities for which the Veteran applied for increased ratings in 2008.  Thus, the Board finds no factual basis for referral for extraschedular consideration on the cumulative impact of the Veteran's disabilities.  Johnson, supra.

Special Monthly Compensation (SMC)

The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

SMC is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute. Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The provisions of 38 C.F.R. § 4.16(a) , which provide that certain disabilities may be considered a single disability for TDIU purposes; do not apply to "rated as total" requirement for housebound benefits.  Buie.

The March 2013 rating decision reflects that the Veteran was awarded a TDIU on the basis of the impact of all of his service-connected disabilities.  Hence, he is not deemed to be totally rated for any single disability.  See Buie, 24 Vet. App. at 250.  Thus, the Board finds no factual basis for SMC.


ORDER

Entitlement to an evaluation higher than 10 percent for right ITBS is denied. 

Entitlement to a compensable evaluation for left ankle surgical scar residual for the period prior to March 12, 2008 is denied.

Entitlement to an evaluation higher than 10 percent for left ankle surgical scar from March 12, 2008 is denied.  

Entitlement to a compensable evaluation for tinea corporis and tinea cruris is denied.


REMAND

After the development requested in the previous remands was completed, the Court issued a decision that requires remand for additional examinations on other grounds.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and nonweight-bearing, and, when possible, of the opposite joint.  A comprehensive review of all of the examinations and treatment records of the Veteran's ankles shows that they do not include such range of motion testing.  In particular, there is no examination that includes both the active and passive motion for any of the disabilities on appeal, and no examination that includes range of motion in weight-bearing for the weight-bearing joints.  

In addition, in the response to the April 2015 SSOC, the Veteran's representative asserted that he had received information that the Veteran's spine disability had worsened in severity.  The Veteran's representative did not distinguish between the lumbar spine disability and the cervical spine disability, so the Board will interpret this as an assertion that both have worsened.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The February 2012 scar examination report reflects that the examiner did not assess the Veteran's reported issues of numbness and tingling at the right thumb scar, which the Board remand directed be addressed.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall insure that all relevant treatment records generated since the most recent SSOC are obtained and added to the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, the AOJ shall arrange a scar examination of the right thumb by an appropriate examiner.  The examiner is asked to identify and assess all symptomatology of the right thumb scar, to include any limitation of function and loss of sensation.

3.  After the records have been requested as directed above, regardless of whether additional records are obtained, schedule the Veteran for VA medical examination(s) of his knees, left ankle, left wrist, cervical spine, and lumbar spine for the purpose of determining the current nature and severity of these disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, weight-bearing and nonweight-bearing (where applicable), and the opposing right ankle and right wrist joints if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with these disabilities.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


